EXHIBIT 10.1

 

Execution Copy

 

AZURE MIDSTREAM PARTNERS, LP
LIMITED DURATION WAIVER AGREEMENT

 

This Limited Duration Waiver Agreement (this “Agreement”) dated as of
October 28, 2016, but effective upon the date of the satisfaction of the
conditions set forth in Section 11 (the “Effective Date”), by and among Azure
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
Lenders (as defined below) party hereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, as issuing lender (in such capacity, an “Issuing
Lender”) and as swingline lender (in such capacity, the “Swingline Lender”).

 

RECITALS:

 

A.The Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the financial institutions party thereto from time to time, as
lenders (the “Lenders”) are parties to that certain Credit Agreement, dated as
of February 27, 2015 (as heretofore amended, as amended by this Agreement and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

 

B.The Borrower has informed the Lenders that the Borrower will not be in
compliance or expects it will not be in compliance with Section 9.15 (Financial
Covenants) of the Credit Agreement (such instance of noncompliance being
hereinafter referred to as the “Subject Default”).

 

C.The Borrower, the subsidiaries of the Borrower listed therein, the Lenders,
the Issuing Lender, the Swingline Lender and the Administrative Agent have
entered into that certain Limited Duration Waiver Agreement dated as of
September 27, 2016, pursuant to which, among other things, the Lenders waived
the Subject Default for a period ending on October 28, 2016.

 

D.The Borrower has requested that the Lenders waive the Subject Default during
the period beginning on the date hereof and ending on November 30, 2016, and the
Lenders are willing to do so subject to the terms and conditions contained in
this Agreement.

 

NOW,  THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.Incorporation of Recitals; Defined Terms.  The Borrower acknowledges that the
Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Agreement by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.







--------------------------------------------------------------------------------

 



 

2.Amounts Owing.  The Borrower acknowledges and agrees that the principal amount
of Loans and LC Obligations as of October 28, 2016, is $173,661,626.46
($173,511,626.46 in Revolving Credit Loans, $0 in Swingline Loans and
$150,000.00 in LC Obligations), and such amount (together with interest and fees
thereon) is justly and truly owing by the Borrower without defense, recoupment,
offset or counterclaim.

 

3.Limited Duration Waiver.  Subject to the terms and conditions contained in
this Agreement, the Lenders waive the Subject Default but only for the period
(the “Waiver Period”) beginning on the date hereof and ending on November 30,
2016 (the “Scheduled Waiver Expiration Date”).  The foregoing waiver shall
become null and void on the Scheduled Waiver Expiration Date and from and after
the Scheduled Waiver Expiration Date the Subject Default shall constitute an
Event of Default and the Administrative Agent and the Lenders shall have all
rights and remedies available to them under the Loan Documents as a result of
the occurrence of the Subject Default as though this waiver had never been
granted.

 

4.Additional Agreements.  The Borrower further agrees that:

 

(a)     The Borrower shall, not later than November 15, 2016, set up a data room
containing all information reasonably anticipated to be required by potential
purchasers to conduct an evaluation of a capital raise involving the Borrower’s
equity and the marketing and sale of all of the Borrower’s and its Subsidiaries’
assets.

 

(b)     Notwithstanding the existence of the Waiver Period or anything contained
herein or in the Credit Agreement or the Loan Documents to the contrary, the
Loans and other Secured Obligations outstanding shall bear interest at the
applicable rate per annum set forth in Section 5.1(b) of the Credit Agreement.

 

(c)     Notwithstanding anything contained herein or in the Credit Agreement or
the Loan Documents to the contrary, the Borrower shall not designate or permit
to exist any Unrestricted Subsidiary.

 

(d)     During the Waiver Period, the Borrower’s senior management and its
financial advisors shall meet with the Administrative Agent and the Lenders and
their financial advisors from time to time as reasonably requested by the
Administrative Agent to discuss the Borrower’s business and financial affairs
and such matters as the Lenders or the Administrative Agent may reasonably
request.

 

5.Waiver Termination.  As used in this Agreement, “Waiver Termination” shall
mean the occurrence of the Scheduled Waiver Expiration Date, or, if earlier, the
occurrence of any one or more of the following events: (a) any Default or Event
of Default under the Credit Agreement, in each case other than the Subject
Default; (b) any failure by the Borrower for any reason to comply with any term,
condition, or provision contained in this Agreement; or (c) any representation
made by the Borrower in this Agreement or pursuant to it proves to be incorrect
or misleading in any material respect when made.  The occurrence of any Waiver
Termination or any failure by the Borrower for any reason to comply with any
term, condition, or provision contained in this Agreement shall be deemed an
Event of Default under the Credit Agreement.  Upon the occurrence of a Waiver
Termination, the Waiver Period is automatically terminated





2

--------------------------------------------------------------------------------

 



 

and the Lenders are then permitted and entitled, with respect to the Subject
Default and any other Event of Default then in existence, under Section 10.2 of
the Credit Agreement, among other things, to accelerate the Borrower’s
indebtedness, obligations and liabilities under the Loan Documents, and to
exercise any other rights and remedies that may be available under the Loan
Documents or applicable law.

 

6.Limited Waiver and Reservation of Rights.  The Borrower acknowledges and
agrees that immediately upon expiration or termination of the Waiver Period, the
Administrative Agent and the Lenders have all of their rights and remedies with
respect to the Subject Default to the same extent, and with the same force and
effect, as if the waiver contained herein had not been granted.  The Borrower
will not assert and hereby forever waives any right to assert that the
Administrative Agent or the Lenders are obligated in any way to continue to
waive the Subject Default beyond the Waiver Period or to forbear from enforcing
their rights or remedies with respect to the Subject Default after the Waiver
Period or that the Administrative Agent and the Lenders are not entitled to act
on the Subject Default after the occurrence of a Waiver Termination as if such
default had just occurred and the Waiver Period had never existed.  The Borrower
acknowledges that the Lenders have made no representations as to what actions,
if any, the Lenders will take after the Waiver Period or upon the occurrence of
any Waiver Termination, Default or Event of Default, and the Lenders and the
Administrative Agent must and do hereby specifically reserve any and all rights,
remedies, and claims they have (after giving effect hereto) with respect to the
Subject Default and each other Default or Event of Default that may occur.

 

7.Acknowledgement of Liens.  The Borrower (a) reaffirms the terms of and its
obligations (and the security interests granted by it) under each Security
Document to which it is a party, and agrees that each such Security Document
will continue in full force and effect to secure the Secured Obligations as the
same may be amended, supplemented or otherwise modified from time to time, and
(b) acknowledges, represents, warrants and agrees that the liens and security
interests granted by it pursuant to the Security Documents are valid,
enforceable and subsisting and create a security interest to secure the Secured
Obligations.

 

8.Representations and Warranties.  The Borrower hereby represents and warrants
that:

 

(a)     after giving effect hereto, the representations and warranties of the
Credit Parties contained in the Loan Documents are true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects as if made on and as of such date) on and as of the date hereof, except
that any representation and warranty that by its terms is made only as of an
earlier date shall be true and correct as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date;

 

(b)     no Default or Event of Default has occurred and is continuing after
giving effect hereto;





3

--------------------------------------------------------------------------------

 



 

(c)     the execution, delivery and performance of this Agreement are within the
corporate or other power and authority of the Credit Parties party hereto and
have been duly authorized by appropriate corporate or other action and
proceedings;

 

(d)     this Agreement constitutes the legal, valid, and binding obligation of
the Credit Parties party hereto, enforceable in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and general principles of equity; and

 

(e)     there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement.

 

9Loan Documents Remain Effective.  Except as expressly set forth in this
Agreement, the Loan Documents and all of the obligations of the Borrower
thereunder, the rights and benefits of the Administrative Agent and Lenders
thereunder, and the Liens created thereby remain in full force and
effect.  Without limiting the foregoing, the Borrower agrees to comply with all
of the terms, conditions, and provisions of the Loan Documents.  This Agreement
and the Loan Documents are intended by the Lenders as a final expression of
their agreement and are intended as a complete and exclusive statement of the
terms and conditions of that agreement.

 

10.Fees and Expenses.  The Borrower shall pay promptly on demand all fees and
expenses (including attorneys’ and financial advisors’ fees) incurred by the
Administrative Agent and its counsel in connection with this Agreement and the
other instruments and documents being executed and delivered in connection
herewith.

 

11.Conditions Precedent.  This Agreement is effective as of the satisfaction of
the following conditions precedent:

 

(a)     the Borrower, the Administrative Agent, and the Required Lenders shall
have executed and delivered this Agreement, and each Grantor shall have executed
and delivered its reaffirmation, acknowledgment, and consent in the space
provided for that purpose below;

 

(b)     the payment of all current legal and financial advisor fees and expenses
referred to in Section 10 above and for which invoices have been made available
to the Borrower; and

 

(c)     the Borrower shall have delivered or cause to be delivered such
evidence, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which the Borrower’s primary financial advisor acknowledges
that no fees or other amounts shall be payable to such advisor by reason of this
Agreement under that certain engagement letter dated June 2, 2016, by and
between such advisor and the Borrower.





4

--------------------------------------------------------------------------------

 



 

12.Miscellaneous.

 

(a)     The Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and each Lender party hereto does hereby adopt, ratify and
confirm the Credit Agreement, and acknowledges and agrees that the Credit
Agreement is and remains in full force and effect, and the Borrower acknowledges
and agrees that its liabilities and obligations under the Credit Agreement and
the other Loan Documents are not impaired in any respect by this Agreement.

 

(b)     This Agreement shall constitute a Loan Document for all purposes under
the Credit Agreement and the other Loan Documents.

 

(c)     This Agreement may be executed by one or more of the parties hereto in
any number of separate counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of this
Agreement by facsimile transmission or e-mail shall be effective as delivery of
a manually executed counterpart hereof.

 

(d)     THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AGREEMENT, THE
CREDIT AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

(e)     This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(f)     For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Credit Party hereby, for itself and its
successors and assigns, fully and without reserve, releases and forever
discharges the Administrative Agent and each Lender, their respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, known
or unknown, direct and/or indirect, at law or in equity, whether now existing or
hereafter asserted (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), for or because of any matters or things occurring, existing or
actions done, omitted to be done, or suffered to be done by any of the Released
Parties, in each case, on or prior to the Effective Date and are in any way
directly or indirectly arising out of or in any way connected to any of this
Agreement, the Credit





5

--------------------------------------------------------------------------------

 



 

Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby; provided, that it is understood and agreed by the parties
hereto that no Credit Party is releasing, waiving or discharging any defenses to
expense reimbursement or indemnification it may have which are expressly
provided in Section 12.3 of the Credit Agreement (collectively, the “Released
Matters”). Each Credit Party, by execution hereof, hereby acknowledges and
agrees that the agreements in this Section 12(f) are intended to cover and be in
full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters.

 

[SIGNATURE PAGES TO FOLLOW]

 

 



6

--------------------------------------------------------------------------------

 



 

This Limited Duration Waiver Agreement is entered into as of the date and year
first above written.

 

BORROWER:

AZURE MIDSTREAM PARTNERS, LP

 

 

 

 

 

By:

Azure Midstream Partners GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

 

Name:

Amanda Bush

 

 

Title:

CFO

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent, Issuing Lender, Swingline Lender, and Lender

 

 

 

 

 

 

 

By:

/s/ Barry Parks

 

Name:

Barry Parks

 

Title:

Director

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jacob Carson

 

Name:

Jacob Carson

 

Title:

Assistant Vice President

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

Name:

Barbara Paulsen

 

Title:

Managing Director

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Payton K. Swope

 

Name:

Payton K. Swope

 

Title:

Executive Vice President

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Chad Stephenson

 

Name:

Chad Stephenson

 

Title:

Vice President

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Geraldine A. King

 

Name:

Geraldine A. King

 

Title:

Executive Director

 

 

Special Credits Risk Director

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President — Amegy Bank Division

 





[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lynn Johnston

 

Name:

Lynn Johnston

 

Title:

Sr. Vice President

 

 



[Signature Page to Limited Duration Waiver – Azure Midstream Partners, LP]

--------------------------------------------------------------------------------

 



 

REAFFIRMATION, ACKNOWLEDGEMENT AND CONSENT

 

The undersigned, Marlin Midstream, LLC, a Texas limited liability company, and
Azure Holdings GP, LLC, a Delaware limited liability company (together, the
“Pledgors”) have executed and delivered a Pledge Agreement dated as of
February 27, 2015 to the Lenders, and the Pledgors, Marlin Logistics, LLC, a
Texas limited liability company, Turkey Creek Pipeline, LLC, a Texas limited
liability company, Marlin G&P I, LLC, a Texas limited liability company, Murvaul
Gas Gathering, LLC, a Texas limited liability company, Talco Midstream
Assets, Ltd., a Texas limited partnership, Azure TGG, LLC, a Delaware limited
liability company, and Azure ETG LLC, a Delaware limited liability company
(collectively, the “Guarantors”), have executed and delivered a Guaranty
Agreement dated as of February 27, 2015 (as may be amended, modified or
supplemented from time to time, the “Guaranty”) to the Lenders.  As an
additional inducement to and in consideration of the Lenders’ acceptance of the
Limited Duration Waiver Agreement dated as of October 28, 2016 (the “Limited
Duration Waiver”), the Pledgors and the Guarantors hereby agree with the Lenders
as follows:

 

1.Each of the Guarantors consents to the execution of the Limited Duration
Waiver by the Borrower and acknowledges that this consent is not required under
the terms of the Guaranty and that the execution hereof by the Guarantors shall
not be construed to require the Lenders to obtain the Guarantors’ consent to any
future amendment, modification or waiver of any term of the Credit Agreement
except as otherwise provided in said Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations (as
defined in the Guaranty), and its execution and delivery of this consent does
not indicate or establish an approval or consent requirement by such Guarantor
under the Guaranty, in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

2.Each of the Guarantors and the Pledgors (a) reaffirms the terms of and its
obligations (and the security interests granted by it) under each Security
Document to which it is a party, and agrees that each such Security Document
will continue in full force and effect to secure the Secured Obligations as the
same may be amended, supplemented or otherwise modified from time to time,
(b) acknowledges, represents, warrants and agrees that the liens and security
interests granted by it pursuant to the Security Documents are valid,
enforceable and subsisting and create a security interest to secure the Secured
Obligations, (c) represents and warrants that, with respect to itself, each of
the representations in Section 7 of the Limited Duration Waiver is true and
correct in all respects and (d) acknowledges and agrees to the provisions in
Section 12(f) of the Limited Duration Waiver.

 

3.All terms used herein shall have the same meaning as in the Limited Duration
Waiver and the Credit Agreement, unless otherwise expressly defined herein.

 

[SIGNATURE PAGES TO FOLLOW]

 

 



 

--------------------------------------------------------------------------------

 



 

This Reaffirmation, Acknowledgement and Consent is dated as of October 28, 2016.

 

 

MARLIN MIDSTREAM, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

MARLIN LOGISTICS, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

 

 

MARLIN G&P I, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

 

 

MURVAUL GAS GATHERING LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 





[Signature Page to Reaffirmation, Acknowledgement and Consent – Azure Midstream
Partners, LP]

--------------------------------------------------------------------------------

 



 

 

 

 

 

TURKEY CREEK PIPELINE, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

 

 

TALCO MIDSTREAM ASSETS LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

 

 

AZURE HOLDINGS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

 

 

AZURE TGG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 





[Signature Page to Reaffirmation, Acknowledgement and Consent – Azure Midstream
Partners, LP]

--------------------------------------------------------------------------------

 



 

 

AZURE ETG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

[Signature Page to Reaffirmation, Acknowledgement and Consent – Azure Midstream
Partners, LP]

--------------------------------------------------------------------------------